NUMBER 13-22-00039-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                                    IN RE ISMAEL GARZA


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
        Memorandum Opinion by Chief Justice Contreras1

        On January 21, 2022, relator Ismael Garza filed a petition for writ of mandamus

seeking to compel the trial court to vacate its “Order Denying [Relator’s] Objections,

Motion for Protection, and Motion to Quash Defendant’s Notice of Intention to Take

Deposition by Written Questions.” By one issue, relator asserts that the trial court abused

its discretion when it “authorized—over [r]elator’s objection and without conducting an in



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
camera inspection—the unredacted production of more than six years of medical records

from numerous medical providers.”

       “Mandamus relief is an extraordinary remedy requiring the relator to show that

(1) the trial court clearly abused its discretion and (2) the relator lacks an adequate

remedy on appeal.” In re Acad., Ltd., 625 S.W.3d 19, 25 (Tex. 2021) (orig. proceeding);

see In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).

A trial court abuses its discretion when it acts with disregard for guiding rules or principles

or when it acts in an arbitrary or unreasonable manner. In re Garza, 544 S.W.3d 836, 840

(Tex. 2018) (orig. proceeding) (per curiam). We determine the adequacy of an appellate

remedy by balancing the benefits of mandamus review against the detriments. In re

Acad., Ltd., 625 S.W.3d at 32; In re Essex Ins., 450 S.W.3d 524, 528 (Tex. 2014) (orig.

proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148 S.W.3d at 136.

       “The trial court abuses its discretion by ordering discovery that exceeds that

permitted by the rules of procedure.” In re CSX Corp., 124 S.W.3d 149, 152 (Tex. 2003)

(orig. proceeding) (per curiam); see In re USAA Gen. Indem. Co., 624 S.W.3d 782, 787

(Tex. 2021) (orig. proceeding). It is an abuse of discretion to compel the production of

privileged documents. In re Silver, 540 S.W.3d 530, 538 (Tex. 2018) (orig. proceeding).

When the trial court erroneously orders the production of privileged documents, the party

claiming the privilege lacks an adequate remedy by appeal. In re Silver, 540 S.W.3d at

538; In re Christus Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig.

proceeding).


                                              2
      The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by real party in interest, H-E-B, LP, and the applicable law, is of the

opinion that relator has not met his burden to obtain mandamus relief. See TEX. R. CIV.

P. 193.4, 199.6; In re Silver, 540 S.W.3d at 538; In re Christus Santa Rosa Health Sys.,

492 S.W.3d at 279. Accordingly, we deny the petition for writ of mandamus. See TEX. R.

APP. P. 52.4, 52.8(a). In so ruling, we did not consider any portion of the supplemental

record provided by H-E-B, LP, and thus we dismiss “Relator’s Motion to Strike or

Disregard Portion of H-E-B, LP’s Supplemental Record” as moot.



                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed on the
7th day of March, 2022.




                                            3